Citation Nr: 1816131	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-47 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent disabling for right knee disability.

2. Entitlement to an increased rating in excess of 10 percent disabling for left knee disability.

3. Entitlement to an increased rating in excess of 10 percent disabling for bilateral foot calluses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from May 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

These matters were remanded by the Board in January 2015 for issuance of a statement of the case (SOC).  The Veteran timely perfected his appeal and the matters were returned to the Board for appellate consideration.  

In September 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the claims must again be remanded prior to appellate consideration.  
	
As a preliminary matter, the Board notes that additional medical evidence pertinent to the Veteran's claims was added to the record subsequent to a September 2016 statement of the case without waiver of AOJ consideration.  

In a letter dated in February 2018, the Veteran was notified that additional evidence which was not previously considered in a decision by the AOJ has been received, and that he had a right to have the AOJ review them prior to the Board's review of the case, or alternatively, he could waive his right to AOJ review.  In response, the Veteran expressed his desire to have these matters remanded back to the AOJ for review of additional evidence.  

Accordingly, the Board finds that the claims on appeal must be remanded to the AOJ for readjudication and issuance of a supplemental statement of the case (SSOC). 

Next, the Board notes that a VA orthopedic examination conducted in January 2009 is the most recent examination of record pertaining to the Veteran's bilateral knee disability.  A review of the record since the January 2009 VA examination indicates a discernable worsening of the Veteran's bilateral knee symptoms.  For instance, medical treatment records dated in May 2017 reflect the Veteran's statements that his "knee is getting worse" because despite wearing prescribed knee braces, his knee continues to buckle when he walks.  Treatment records dated in February 2017 reflect the Veteran reported increased bilateral knee pain, left worse than the right.  At that time, range of motion testing measured left knee flexion to 101 degrees and right knee flexion 99 degrees.  

In light of evidence of worsening, see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the Board finds that the medical evidence of record does not adequately address the Veteran's current level of impairment, see generally Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a remand is necessary to obtain new examinations regarding the current nature and severity of the Veteran's bilateral knee disability.

Lastly, the Board notes that the Veteran was most recently provided with a VA examination related to his foot disability in April 2016.  Subsequent medical treatment records reflect increased bilateral foot pain, albeit, overwhelmingly attributed to his non-service-connected peripheral neuropathy.  At his September 2017 hearing, the Veteran, through his attorney, also made a bare assertion that his foot calluses were unstable and painful.  Given the surrounding circumstances, the Board finds that providing the Veteran with a new examination to ascertain the current nature and severity of his bilateral foot calluses as well will promote judicial economy and fairness to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding post-service medical treatment records from VA treatment facilities.

2. Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to determine the nature and current severity of the Veteran's service-connected left and right knee disability.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both joints in question, i.e., bilateral knees.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history, the VA examiner should:

a. Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  

If the Veteran describes flare-ups of pain, the examiner must document the nature and frequency at which such flare-ups occur, and offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  To the extent possible, all losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  

b. Indicate whether there is recurrent subluxation or instability of the bilateral knees, and if so, the severity and frequency of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.  

3. Schedule the Veteran for VA examination by an appropriate medical professional to determine the nature and current severity of the Veteran's service-connected bilateral foot calluses.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history, the VA examiner should:

a. Document all manifestations, e.g., painful or unstable, of the Veteran's service-connected bilateral foot calluses.  The Board recognizes the Veteran is afflicted by other disabilities such as peripheral neuropathy which affect his feet.  To the extent possible, the examiner should identify the symptoms attributable to his service-connected bilateral foot calluses.

4. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a SSOC and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




